Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. Both CHINA 201510937328.0 (12152-15) and CHINA 201610210118.0 (04/06/2016) copies are now present.  
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
This application is in condition for allowance except for the presence of claims 8-20 directed to inventions non-elected without traverse.  Accordingly, claims 8-20 have been cancelled.
Cancel claims 8-20

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of applicants’amendment to claim 1 limit R1   to hydrogen  and R4 to a N-morpholinyl group and removal of “polyfunctional” in line 1 of claim 1,, all rejections under 35 USC 112(b) and 102 (a)(1)of record have been overcome by limiting the claimed invention to a scope outside that of the prior art of record.  In view of the provisional rejection on the grounds 
    PNG
    media_image1.png
    251
    465
    media_image1.png
    Greyscale
  and disclose a host of aromatic groups including substituted and unsubstituted fluorene rings for the aromatic group, the choices for aromatic group is inclusive of many aromatic groups with no indication of specific amine and specific use of unsubtituted fluorene group present as a specific choice.  Applicants have no comparisons with the genus claimed and allowed.  It is the need to choose the species within the genus of JP 2009-019142 A which the examiner finds too unobvious to hold the remaining claims 1, 4-5 and 7 rejected in view of the sub genus of  compounds now claimed.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA HAMILTON whose telephone number is (571)272-
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA . HAMILTON
Examiner
Art Unit 1737



/CYNTHIA HAMILTON/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/15/2021